Citation Nr: 0203993	
Decision Date: 05/01/02    Archive Date: 05/14/02	

DOCKET NO.  99-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by low back pain.

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1995 to 
July 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO.  

In a statement dated in September 2001, the veteran appears 
to raise the issue of service connection for a disorder 
involving his right hand.  Where the veteran raises a claim 
that has not been adjudicated, the proper course is to refer 
the issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
The RO's attention is directed to the veteran's statement for 
action deemed appropriate.  



FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have a 
disability manifested by chronic low back pain due to an 
injury suffered in service.  

2.  The veteran currently is shown as likely as not to have a 
cervical spine disability manifested by pain and 
hyperreflexia due to an injury suffered in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by low back pain is due to an injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45, 620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by pain and 
hyperreflexia is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45, 620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  

This legislation is codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  
Essentially eliminates the requirement that the claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist the claimant to obtain evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA would attempt to 
obtain on behalf of the claimant.  

The regulations implementing the VCAA are now published as 66 
Fed. Reg. 45, 620, 45, 630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

As to the requirements of the VCAA, the Board finds that by 
virtue of the rating decision, the Statement of the Case 
issued in February 1999 as well as Supplemental Statements of 
the Case issued to the veteran thereafter, that he has been 
given the information and medical evidence necessary to 
substantiate his claims.  

The veteran was furthermore provided a letter in April 2001 
by the RO, which explained the provisions of the VCAA and 
informed him of the information or evidence necessary to 
support his claims.  Moreover, it appears that all evidence 
identified by the veteran has been obtained and associated 
with the claims file.  

The RO has provided the veteran with a VA examination in 
October 1998 in connection with his claim and the veteran has 
proffered testimony in support of his claims at a personal 
hearing on appeal.  The RO has collected all identified 
medical records.  In essence, VA has satisfied its duties to 
notify and assist the veteran in this case.  

Further development and further expending of VA resources is 
not warranted as the circumstances of this case indicate that 
a remand would serve no useful purpose.  See Soyina v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


Factual Background

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The veteran testified at a personal hearing in August 2000 
that, while in service he sustained an injury to his neck and 
back as a result of a collision between an armed personnel 
carrier (APC) and a military vehicle he was driving.  He 
reported undergoing a lengthy course of physical therapy and 
being assigned to light duty for the remainder of his time in 
service.  He also testified that, since service, he had had 
continuing symptoms, primarily pain, which he has medicated 
with over-the-counter drugs to include Tylenol and Motrin.  

A careful review of the service medical records confirms 
that, in December 1996, the veteran was involved in a motor 
vehicle accident and had complaints of chronic neck and back 
pain that had been refractory to conservative treatment 
including nonsteroidals, rest and physical therapy to include 
modalities.  

When examined by a Medical Evaluation Board in February 1998, 
the veteran's orthopedic examination was significant for him 
being hyperreflexic throughout at three plus and symmetric.  
His cervical spine X-ray films showed a mild loss of his 
normal lordosis, otherwise they were normal.  His lumbar 
spine series was normal and the MRI of the spine was 
negative.  Chronic neck and low back pain were the diagnoses.  

The veteran's prognosis for continued military service was 
characterized as being "poor" and the veteran was referred to 
a Physical Evaluation Board.  This board concluded that the 
veteran's medical condition prevented satisfactory duty in 
his grade and primary military occupational specialty.  
Separation from service with severance pay was recommended.  

On the veteran's initial post service VA examination in 
October 1998 the veteran complained of having neck and back 
pain that he reported was intermittent and confined to the 
neck and back with no radiation.  He further stated that 
activity makes it worse and that rest helps.  

On examination, the veteran's active range of motion of the 
upper extremities was within normal limits in all joint.  His 
sensation was intact to pinprick and muscle strength was 5/5 
in all joints except grip which was 4/5, bilaterally.  There 
was pain on palpation of the cervical spine with no evidence 
of any muscle spasm or fasciculations of the cervical 
paraspinal muscles.  His active range of motion of the 
cervical spine was somewhat decreased due to pain.  

The veteran's active range of motion of the lower extremities 
was within normal limits in all joints.  Sensation was intact 
to pinprick.  Muscle strength was 5/5.  There was no evidence 
of any clonus.  His deep tendon reflexes were three plus, 
bilaterally.  Straight leg raising was negative, bilaterally.  

There was noted to be mild pain on palpation of the 
lumbosacral spine, but no evidence of any muscle spasm or 
fasciculation of the lumbosacral paraspinal muscles.  Neck 
and back pain with focal findings of hyperreflexia in the 
upper and lower extremities and pain on palpation of the 
cervical spine and on right and left rotation of the cervical 
spine were the diagnoses rendered.  

A Magnetic Resonance Imaging of the cervical spine in October 
1998 was interpreted to show no significant pathology.  

The veteran presented to a VA medical facility in May 2000 
with complaints of shoulder, neck and back pain of several 
days' duration.  An examination of the neck noted muscle 
spasm.  There was limited range of motion of the shoulder due 
to tenderness.  There was also tenderness with palpation of 
the lower back.  Muscle spasm and lower back pain was the 
diagnostic assessment.  


Analysis

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See Warmhoff v. Brown, 8 Vet. 
App. 517 (1996) (it is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such instance have 
resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.")

In this case, the Board finds, based on its review of the 
record, that the veteran is shown as likely as not to have 
current disability manifested by low back pain and cervical 
spine disability that are due to demonstrated injury in 
service.  The veteran is shown to have a range of motion of 
the cervical spine limited by pain with symptoms of 
hyperreflexia.  Mild pain has also been demonstrated in the 
low back.  

The medical professionals both during and after service have 
consistently noted the veteran's complaints of chronic pain.  
By extending the benefit of the doubt to the veteran, service 
connection for a disability manifested by low back pain and a 
cervical spine disability with pain and hyperreflexia is 
warranted.  



ORDER

Service connection for a disability manifested by low back 
pain is granted.  

Service connection for a cervical spine disability manifested 
by pain and hyperreflexia is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

